DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
Receipt of Applicants remarks and terminal disclaimers filed after final on March 26, 2021 is acknowledged.  Claims 28-33 remain pending. Claims 1-27 are cancelled. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 28-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 7,846,361 in view of Pohjonen et al. (US 6,607,548) and Hossainy et al. (US 2006/0041102) has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 28-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,897,224 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 28-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 7,959,942 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 28-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,642,068 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 

The rejection of claims 28-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,642,945 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 28-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,642,947 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 28-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of US Patent No. 9,629,940 in view of Pohjonen et al. (US 6,607,548) in view of Hossainy et al. (US 2006/0041102) has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 28-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,420,863 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Pohjonen et al. (US 6,607,548) in view of Hossainy et al. (US 2006/0041102) which discloses a polymer composition which includes a base material including a biodegradable polymer or copolymer (abstract).  The polymers are disclosed as biocompatible and bioresorbable (column 1, lines 34-35). 

The base material includes poly(L-lactide), poly(D-lactide), poly(L-lactide-co-epsilon-caprolactone) (claim 7), as recited in instant claims 28, 32 and 33. 
The additive includes poly(L-lactide-co-trimethylene carbonate) (claims 10-11). 
The monomers that can be included into a copolymer additive can be in any sequence. For example, the copolymer additive incudes both random copolymers and block copolymers (column 3, lines 57-60). 
The combination, however, does not disclose the bioabsorbable composition is crystalline. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S MERCIER/           Primary Examiner, Art Unit 1615